BERRY, Justice
(concurring specially).
I feel the majority opinion, in answer to Question (e), the fifth one propounded, is vague in that it fails to state what the-maximum interest rate allowed by law is.
The statute, 69 O.S.1961 § 659, provides in part:
“The bonds of each issue * * *, shall bear interest at such rate * * * not exceeding five percentum (5%) per annum * * *.
“ * * * No such sale shall be made at a price so low as to require the payment of interest on the money received therefor at more than five (5%) per centum per annum computed with relation to the absolute maturity of the bonds * *
I can only see from this section an aggregate maximum rate of 5% interest per annum calculated on the absolute maturity of the bonds. In my opinion this 5% interest limitation includes the provision for payment of interest upon interest as provided in tire trust agreement.
For the reason herein stated, I concur specially.